Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	In response to amendment filed on 22 February 2022.
REASONS FOR ALLOWANCE
2.	Claims 21-40 are allowed over the prior art of record.
                 The following is a statement of reasons for the indication of allowable subject matter:
In interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.

The prior art of record does not teach:
		“and in response to detecting the system fault, performing, by the bridge device, a recovery process that restores blockchain blocks stored on the bridge device based on a local height value and a check height value maintained by the bridge device, wherein: the local height value indicates a number of blockchain blocks that are stored on the bridge device and that have been obtained from the blockchain network node, the check height value indicates a number of blockchain blocks that have been verified by the bridge device, and performing the recovery process based on the local height value and the check height value…determining that the blockchain blocks stored on the bridge device are synchronized with the blockchain blocks stored on the blockchain network node by refraining from obtaining blockchain blocks from the blockchain network node”

.
4.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure, however none of these references along with the previous references teaches the specifics noted above, i.e. a “bridge device” and “determining that the blockchain blocks stored on the bridge device are synchronized with the blockchain blocks stored on the blockchain network node by refraining from obtaining blockchain blocks from the blockchain network node”.
	Sanghvi et al.		U.S. Patent Application Publication  No. 2020/0057565, this publication is directed to a blockchain architecture for selective data restore and migration.
	Sanghvi et al.		U.S. Patent No. 10,671,315, note this is the patent of publication 2020/0057565.
	Natarajan et al. U.S. Patent Application Publication No. 2020/0073962, this publication is directed to checkpointing for increasing the efficiency of a blockchain.
	Natarajan et al.	U.S. Patent No. 10,901,957, note this is the patent of publication 2020/0073962.

Conclusion

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
  The examiner can normally be reached from M-F 9 AM to 6PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached at 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ELLEN TRAN/Primary Examiner, Art Unit 2433                                                                                                                                                                                                        9 March 2022